Case 2:18-cr-00515-MCA Document 34-1 Filed 12/01/20 Page 1 of 50 PagelD: 283

EXHIBIT A

 
Case 2:18-cr-00515-MCA Document 34-1 Filed 12/01/20 Page 2 of 50 PagelD: 284

Tamra Katcher

 

From: BASRALIAN GARY (71810050)
Sent Date: Sunday, October 4, 2020 9:34 PM
To: tkatcher@remlawgroup.com #
Subject: info

Tamra

 
  

     

Mitnat i's noi safe here and without saying as many WOTUS, AMWe Tat Oley ve veer aun oe
If you read the section that describes the Government attempt to downplay some of his condition:
helpful tip to persons such as Brown, like, "live a healthy lifestyle, eat plenty of fruits and vegetables, exercise 30
minutes per day five days per week and at the same time describing how the BOP has "severely limited the
movement of inmates and detainees” and "requires hat all inmates In every BOP Institution be secured in their
assigned cells/quarters, in order to stop any spread of the disease.
A notable outbreak did occur and in the ACLU suit (quoted here) in states the 58 cases but the government still
wants to say only 37. Fort Dix moved men to the Low to reduce the reportable numbers.

 
 
 

 
   

Ties rue in many cases; the medical reports
fs are Incomplete. Medical care ia abysmal.

Page 1 of 1 10/9/2020

 
Case 2:18-cr-00515-MCA Document 34-1 Filed 12/01/20 Page 3 of 50 PagelD: 285

EXHIBIT B

 
Case 2:18-cr-00515-MCA Document 34-1 Filed 12/01/20 Page 4 of 50 PagelD: 286

Tamra Katcher

 

From: BASRALIAN GARY (71610050)

Sent Date: Wednesday, September 23, 2020 7:07 PM
To: tkatcher@remlawgroup.com *
Subject: update

is 5a is case of COVID in the Low; apparently a new arrival tested positive and was put in quarantine.

In conversation with some staff, it became apparent that the reason the Low never reported any cases is because
they never tested. The Camp likewise is not being test anymore. Administration doesn't want to have to report
anything so not testing covers that - until more get sick.

 
  
 

 
 
 
 

eee ee

Thanks. Best of everything.
Gary.

co: Karen
ce: Tamra

Page 1 of 1 10/9/2020

 
Case 2:18-cr-00515-MCA Document 34-1 Filed 12/01/20 Page 5 of 50 PagelD: 287

EXHIBIT C

 
Case 2:18-cr-00515-MCA Document 34-1 Filed 12/01/20 Page 6 of 50 PagelD: 288

Tamra Katcher

 

From: BASRALIAN GARY (71670050)

Sent Date: Monday, November 9, 2020 12:07 PM
To: tkatcher@remlawgroup.com
Subject: update Monday Nov 11.

 
   

At last count there are <5 P {

doesn't include the 16 or so staff and the supposed (reported, not confirmed) death ¢ or tw. Staff that works in the
Camp also goes to the Low so cross contamination is highly likely and that would include the COs as well as
medical staff. Currently, Fort Dix is the number 1 infected facility.

A question being asked is if we, who have been positive before, are in imminent danger or not as well as all
those, like me, who have medical issues making them more vulnerable.

I've given up asking to see a cardiologist and my submissions go nowhere. Even when i walk in as ask just to get
my BP checked | get a run around and told to come back at which time | get told the same thing. { require blood
work, echo, BP checks etc but they say it’s only annual. However, re: a cardiologist, | was told he wan't come
here and that it has to be a video meeting yet they still won't do it. Bottom line on this; medical care at Fort Dix as

run by Dr. Turner-Foster is abysmal and dangerous.

ir is pS §

ho guigance and tao anyining uni 2022 - again in the tace
Suffice to say, this is a rogue facility.

   

Thanks
Best regards.
Gary.

Also sent to:
Tamra Katcher

Joseph Basralian
Karen Topjian

Page 1 of 1 17/9/2020

 
Case 2:18-cr-00515-MCA Document 34-1 Filed 12/01/20 Page 7 of 50 PagelD: 289

EXHIBIT D

 
Case 2:18-cr-00515-MCA Document 34-1 Filed 12/01/20 Page 8 of 50 PagelD: 290

Congress of the Uiited States
Ulishinalen, QC 203515

——-

November 9, 2020

Mr. Michael Carvajal
Director

Federal Bureau of Prisons
320 First Street N.W.
Washington, DC 20534

Dear Mr. Carvajal,

We write today to express grave concems regarding the Bureau ot Pnson’s (BOP’s) inadequate
protocols for COVID-19 testing and transfers of incarcerated individuals. Specifically, we are
concemed that BOP recently transferred COVID-19 positive incarcerated individuals to FCI Fort
Dix, which is now facing a second, and potentially severe, COVID-19 outbreak. We strongly
urge you to extend the recently enacted moratorium on transferring incarcerated individuals to
FCI Fort Dix to also cover FCI Fairton, and that you continue the moratorium until BOP
eradicates the new COVID-19 outbreak at the facility and formulates an effective and accurate
testing strategy to protect both staff and incarcerated individuals from future outbreaks.

Prior to October, BOP had not reported any recent COVID-19 cases among incarcerated
individuals or staff at FCT Fort Dix. However, in early October, BOP reportedly alerted staff at
FCI Fort Dix that their facility would begin receiving transfers of incarcerated individuals from
FCT Elkton in Ohio. FCI Eikton has been severely affected by COVID-19, with nearly 1,000
known cases among incarcerated individuals and staff to date.! Despite the known risks of
transferring incarcerated individuals during a pandemic,” BOP transferred more than 150
incarcerated individuals from FCI Elkton to FCI Fort Dix in recent weeks, On October 28, 2020,
BOP confirmed in an email to congressional staff that 54 incarcerated individuals tested positive
for COVID-19 in the 5812 unit of FCI Fort Dix, which is reportedly the unit into which the
individuals from FCI Elkton were transferred. On October 29, 2020, BOP confirmed that five
incarcerated individuals from FCI Elkton who were transferred to FCI Fort Dix on the evening of
October 28, 2020 had rapid-tested positive for COVID-19 upon arrival and were placed in
isolation.

While the situation is rapidly evolving, it is clear that BOP does not have an effective plan to
ensure COVID-19 positive incarcerated individuals are not transferred between facilities. The
outbreak is now spreading within FCI Fort Dix, and as of November 9, 2020, there are at least
228 active COVID-19 cases among incarcerated individuals and ten active COVID-19 cases
among staff members.> The FC] Fort Dix employees responsible for transporting the FCI Fort
Elkton transfers may have been exposed to COVID-19 in transit. Al! incarcerated individuals and

 

 
Case 2:18-cr-00515-MCA Document 34-1 Filed 12/01/20 Page 9 of 50 PagelD: 291

staff at FCT Fort Dix ant! the surrounding communities are now at increased risk for contracting
COVID-19, with potentially deadly consequences.

In light of the rapidly escalating crisis at FCI Fort Dix, we urge you to immediately test all FC]
Fort Dix incarcerated individuals and staff for COVID-19. We appreciate that BOP has instituted
a temporary moratorium on transfers into FCI Fort Dix until November 23, 2020, However,
rather than using an arbitrary date, we urge BOP to halt all transfers to FCI Fort Dix until BOP
institutes an effective and accurate testing strategy for incarcerated individuals and staff and
there are no active cases at the facility. Given that BOP does not currently have an effective
strategy for safely transferring incarcerated individuals, we also request that BOP extend this
moratorium to New Jersey’s other facility, FCI Fairton.

In regards to an effective COVID-19 testing strategy, we strongly urge you to institute a plan to
test all FCI Fort Dix incarcerated individuals and staff on at least a biweekly basis. FCI Fort
Dix’s employees are frontline federal workers, and it is unacceptable that BOP is not providing
them with regular COVID-19 testing. By failing to test FC1 Fort Dix’s employees, BOP is
needlessly endangering not only these employees but their families, al! incarcerated individuals,
and the entire surrounding community.

Additionally, we request that BOP provide detailed answers to the following questions no later
than Friday, November 20, 2020:

1) Will BOP commit to halting all transfers of incarcerated individuals to FCI Fort Dix and
FCI Fairton until the current COVID-19 outbreak at the facility has ended and there are
no active cases among incarcerated individuals or staff?

2) During the FCI Fort Dix transfer moratorium, will BOP also commit to halting any
transfers of incarcerated individuals to FC] Fairton?

3) What is BOP’s plan for addressing the current COVID-19 outbreak at FCI Fort Dix,
including information on testing, safety protocols, notifications to staff and incarcerated
individuals, as well as any future outbreaks at FCI Fort Dix and ensuring the safety of
both incarcerated individuals and staff?

4) In an email to congressional staff, BOP indicated that incarcerated individuals who had
tested positive for COVID-19 in the previous 90 days and were asymptomatic were not
retested before being transferred from FCI Elkton to FCI Fort Dix. Can you verify that all
FC! Elkton incarcerated individuals who previously tested positive for COVID-19
received two negative COVID-19 test results before their transfer to FCI Fort Dix? Please
describe, in detail, the process for testing the FC] Elkton incarcerated individuals prior to
their transfer to FCT Fort Dix.

5) What is BOP’s overall, long-term COVID-19 testing strategy for FCI Fort Dix? How will
BOP update the COVID-19 testing strategy at FCI Fort Dix in light of the recent
outbreak?

6) Will BOP begin providing COVID-19 testing to FCI Fort Dix employees? If so, how
often will such testing occur?

7) How has FCI Fort Dix spent the CARES Act (P.L. 116-136) funding that has been
allocated the facility? Please provide a detailed breakdown.
Case 2:18-cr-00515-MCA Document 34-1 Filed 12/01/20 Page 10 of 50 PagelD: 292

Thank you for your prompt consideration of this urgent matter.

Sincerely,

S Leib Tienes.
Robert Menendez
United States Senator

Traut Pitre.)

Frank Pallone, Jr.
Member of Congress

<” Albio Sires-”

Member of Congress

7
on

ae Be
Donald Norcross
Member of Congress

Jpsh Gottheimer
Member of Congress

Andy Kim
Member of Congress

a

Cory A. Booker
United States Senator

Bill Pascrell, Jr. pr
Member of Congress

7

a

v8 me,
ao ret -='>
Donald M. Pééne, Jr. *7
Member of Congress

/Bgeoie. \Vedaw Ane

Bonnie Watson Coleman
Member of Congress

a

oe Bor 1 igs dae.
Mikie Shermill
Member of Congress

errr ‘
CON WV pherwwaen
Tom Malinowski
Member of Congress
Case 2:18-cr-00515-MCA Document 34-1 Filed 12/01/20 Page 11 of 50 PagelD: 293

EXHIBIT E

 

 
Case 2:18-cr-00515-MCA Document 34-1 Filed 12/01/20 Page 12 of 50 PagelD: 294

Tamra Katcher

—

From: BASRALIAN GARY (71610050)
Sent Date: Friday, October 2, 2020 17:08 AM
To: tkatcher@remlawgroup.com
Subject: Friday October 2nd.

 

Several of the stated things that this facility (Camp) is supposed to provide are:

Medical services
Religous services
Psych Services
Vocational courses
Work opportunities
Productivity.
Education
Furloughs

Average ages here, approximate, by group:
Caucasians - 59

Hispanic ~ 35

African American - 41

This is based on our own inmate calculations.
Other than some education, and that's only because of the need for GED courses and a teacher who is more

interested in education than punishment, none of the other servi re. com if exist now, This ie 2
warehouse bullding and the men are but warehoused goods.

         
      
 
 
   

Today is Friday October 2nd. We had been told that the sequestering of the two wings, A & B was to end but that
has changed. The restrictions will continue as will the outside rect of 3 hours per week. Understand this; we have
a warden who has done nothing to speak to inmates or discuss the situation. He has not been to the camp in

months. He has been said to be conceme i n health; we don't count.

To that end, the Low had an issue ad to shut a building down for cleaning Sy

 

Enjoy the weakend.

Page 1 of 1 10/9/2020

 
Case 2:18-cr-00515-MCA Document 34-1 Filed 12/01/20 Page 13 of 50 PagelD: 295

EXHIBIT F

 
Case 2:18-cr-00515-MCA Document 34-1 Filed 12/01/20 Page 14 of 50 PagelD: 296

Tamra Katcher

—

From: BASRALIAN GARY (71610050)

Sent Date: Sunday, September 20, 2020 8:35 AM
To: tkatcher@remlawgroup.com

Subject: Sunday moming

It is 6:45 Sunday moming. Temperature in the dorm is about 50-55 degrees. The mice use your shoes for their
own dorm.

After sleeping in 3 layers of clothes and a wool cap, | sit eating breakfast from a Styrofoam clamsheli, at my bunk,
dressed the same way but with a blanket draped over me (obviously no heat yet; too soon) We eat at our bunk,
as we've been doing for the last 6 months as we are not allowed to use the chow hail. Dining at the bunk Is just
one other result of a misguided management using COVID-19 as an excuse not to have to clean. Eating food
where you sleep and rodents roam is seemingly a better decision.

The stench coming from the lavatory mixes with the rest of the natural odors of 75 men (per dorm); urinals are
not working, backed up, and haven't been repaired in weeks. Lavs are great meeting places not the least for
which to exercise in 24/7.

The concem for another outbreak of COVID-19 or a new strain must not be great as the intent to bring more men
from another location to re-fill the Camp to it's pre-outbreak numbers was confirmed by the Unit manager. A total
of 200 will be coming to Fort Dix to be spread out between tha Low and Camp (approx 140 and 60 respectively).
Elkton, Ohio Is the source and that location also had an outbreak and a federal judge hed said to reduce their

numbers. Fort Dix is the fargest camp In the system and destined to ba even more so. eee!
The fear of a new outbreak is real: the words *I'm scared" are not unusual. Disgust af the ce: is indifference

is even greater.

There has not been one upgrade of any piece of equipment, appliance or device in Camp Fort Dix that would is
used by an inmate. As ! write this, | can listen to the melodious sound of a dryer squeaking away as a ball bearing
in the tumbler is being shredded out of existence. Even the library copy machine has been out of service for 2
weeks and despite calls for service, is not likely to be repaired. A new one Is reportedly sitting in storage (some
say waiting to be delivered to a home outside the fence!).

Time to go do some push-ups and wasm up!

Happy final day of summer!

 

Page 1 of 1 10/3/2020

 
Case 2:18-cr-00515-MCA Document 34-1 Filed 12/01/20 Page 15 of 50 PagelD: 297

EXHIBIT G

 
Case 2:18-cr-00515-MCA Document 34-1 Filed 12/01/20 Page 16 of 50 PagelD: 298

Bureau of Prisons
Health Services
Clinical Encounter - Administrative Note

 

Inmate Name: BASRALIAN, GARY Reg #: 71610-050
Date of Birth: = 07/02/1947 Sex: M Race: WHITE Facility: © FTD
Note Date: 07/16/2020 14:33 Provider. Lewis, Julia APRN Unit: vo2

 

Admin Note - General Administrative Note encounter performed at Health Services.
Administrative Notes:
ADMINISTRATIVE NOTE 1 Provider. Lewis, Julia APRN

72 y/o Caucasian male patient reports to health services for sick call with requests for
refill of omeprazole. Chronic care visit pending.

Renew Medication Orders:

Rx# Medication Order Date
481330-FTD Omeprazole 40 MG Cap 07/16/2020 14:33
Prescriber Order: Take one capsule (40 MG) by mouth each day "Chronic Care Verified" x 30
day(s)

Indication: Gastro-esophageal reflux disease with esophagitis

Copay Required: No Cosign Required: No
Telephone/Verbai Order: No
Completed by Lewis, Julia APRN on 07/16/2020 14:41

Generated 07/6/2020 14:41 by Lewis, Julia APRN Bureau of Prisons - FTD Page ‘of 1
Case 2:18-cr-00515-MCA Document 34-1 Filed 12/01/20 Page 17 of 50 PagelD: 299

Bureau of Prisons
Health Services
Clinical Encounter - Administrative Note

 

 

Inmate Name: BASRALIAN, GARY Reg #: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Note Date: 07/10/2020 13:19 Provider: Taege, Brian RN Unit: R02
Admin Note - Orders encounter performed at Health Services.
Administrative Notes:
ADMINISTRATIVE NOTE 1 Provider; Taege, Brian RN
Send-out COVID testing. On quarantine.

New Laboratory Requests:

Details Frequency Due Date Priority

Lab Tests-C-COVID-19 Novel Coronavirus One Time 07/11/2020 00:00 Routine
Copay Required: No Cosign Required: Yes
Telephone/Verbal Order: No
Completed by Taege, Brian RN on 07/10/2020 13:20
Requested to be cosigned by Turner-Foster, Nicoletta MD/CD.
Cosign documentation will be displayed on the following page.
Generated 07/10/2020 13:20 by Taege, Brian RN Bureau of Prisons - FTD Page 1 of 1
Case 2:18-cr-00515-MCA Document 34-1 Filed 12/01/20 Page 18 of 50 PagelD: 300

Bureau of Prisons
Health Services

Cosign/Review

 

Reg #: 7 1610-050

Inmate Name: BASRALIAN, GARY
Date of Birth: 07/02/1947 Sex: M Race: WHITE
Encounter Date: 07/10/2020 13:19 Provider: Taege, Brian RN Facility: FTD

 

Cosigned by Turner-Foster, Nicoletta MD/CD on 07/10/2020 13:52.

Bureau of Prisons - FTD
Case 2:18-cr-00515-MCA Document 34-1 Filed 12/01/20 Page 19 of 50 PagelD: 301

Bureau of Prisons
Health Services
Clinical Encounter - Administrative Note

 

Inmate Name: BASRALIAN, GARY Reg #: 71610-050
Date of Birth: = 07/02/1947 Sex: M Race: WHITE Facility: FTD
Note Date: 07/06/2020 10:21 Provider. Turner-Foster, Nicoletta Unit: RO2

 

Cosign Note - Lab Report Cosign encounter performed at Health Services.
Administrative Notes:

ADMINISTRATIVE NOTE 1 Provider. Turner-Foster, Nicoletta MD/CD
06/25/2020 SARS-CoV-2 [-)

ASSESSMENTS:

Confirmed case COVID-19, U07.1 - Resolved

Coronavirus COVID-19 test negative, 203818-c19 - Current

Copay Required: No Cosign Required: No
Telephone/Verbal Order: No

Completed by Tumer-Foster, Nicoletta MD/CD on 07/06/2020 10:22

Generated 07/06/2020 10:22 by Turner-Faster, Nicoletta Bureau of Prisons - FTD Page 1 of 1
Case 2:18-cr-00515-MCA Document 34-1 Filed 12/01/20 Page 20 of 50 PagelD: 302

Bureau of Prisons
Heaith Services
Clinical Encounter

 

Inmate Name: BASRALIAN, GARY Reg #: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/28/2020 12:33 Provider: Orapello, Brian RN Unit: R02

 

Nursing - Evaluation encounter performed at Health Services.
SUBJECTIVE:
COMPLAINT 1 Provider: Orapello, Brian RN

Chief Complaint: INFECTIOUS DISEASE
Subjective: 72 yo male patient is being evaluated this AM for COVID-19. He is currently in isolation in unit
5851. Today he has no complaints.

 

 

 

Pain: No

OBJECTIVE:
Temperature:

Date Time Fahrenheit Celsius Location Provider

06/28/2020 12:01 FTD 97.9 36.6 Forehead Pugliese, Nicole RN
Pulse:

Date Time Rate Per Minute § Location Rhythm Provider

06/28/2020 12:01 FTD 58 Via Machine Pugliese, Nicole RN
Respirations:

Date Time Rate Per Minute Provider

06/28/2020 12:01 FTD 16 Pugliese, Nicole RN
Blood Pressure:

Date Time Value Location Position Cuff Size Provider

06/28/2020 12:01 FTD 130/75 Right Arm Sitting Pugliese, Nicole RN
SaO2:

Date Time Value(%) Air Provider

06/28/2020 12:01 FTD 100 Room Air Pugliese, Nicole RN
Exam:

General

Affect
Yes: Cooperative
Appearance
Yes: Alert and Oriented x 3
Pulmonary

Observation/Inspection
Yes: Within Normal Limits
Cardiovascular
Observation
Yes: Within Normal Limits
Gastrointestinal
General
Yes: Within Normal Limits

Generated 06/28/2020 12:43 by Orapello, Brian RN Bureau of Prisons - FTD Page 1 of 2
Case 2:18-cr-00515-MCA Document 34-1 Filed 12/01/20 Page 21 of 50 PagelD: 303

 

Inmate Name: BASRALIAN, GARY

Date of Birth: 07/02/1947 Sex: M Race: WHITE
Encounter Date: 06/28/2020 12:33 Provider: Orapello, Brian RN

Reg #: 716710-050
Facility: FTD
Unit: Rdq2

 

Exam:
Genitourinary
General
Yes: Within Normal Limits

ASSESSMENT:

Other
72 yo male patient is being evaluated this AM for COVID-19.

IM denies any covid-19 like symptoms and is asymptomatic at this time. He has no complaints today.

IM is isolated in unit 5851. IM aaox3 appears in no acute distress, facial symmetry noted, grasps equal, mucosa pink
and moist, respirations even and unlabored, denies SOB, denies diarrhea, voiding with no difficulty, skin intact and WNL.
Ambulatory with a steady gait around isolated housing unit. IM encouraged to stay well hydrated via oral intake and
continue activity as tolerated. PCPT/MD notified of assessment. Inmate will continue to be monitored by HSU staff.

Inmate was instructed to notify HSU staff if he develops symptoms.
PLAN:

Disposition:
Follow-up at Sick Call as Needed
Return Immediately if Condition Worsens

Patient Education Topics:

Date Initiated Format Hando ic

06/28/2020 Counseling Access to Care

06/28/2020 Counseling Plan of Care
Copay Required: No Cosign Required: Yes

Telephone/Verbal Order: Yes By: Chinwalla, F. DO
Telephone or Verbal order read back and verified.

Completed by Orapello, Brian RN on 06/28/2020 12:43
Requested to be cosigned by Chinwalla, F. DO.

Cosign documentation will be displayed on the following page.
Requested to be reviewed by Turner-Foster, Nicoletta MD/CD.
Review documentation will be displayed on the following page.

Generated 06/28/2020 12:43 by Orapello, Brian RN Bureau of Prisons - FTD

Provider
Orapello, Brian

 

Orapello, Brian

Outcome
Verbalizes
Understanding

Verbalizes
Understanding

Page 2 of 2
Case 2:18-cr-00515-MCA Document 34-1 Filed 12/01/20 Page 22 of 50 PagelD: 304

Bureau of Prisons
Health Services

 

Inmate Name: BASRALIAN, GARY
Date of Birth: 07/02/1947
Encounter Date: 06/28/2020 12:33

Cosign/Review
Reg #: 71610-050
Sex: M Race: WHITE
Provider. Orapello, Brian RN Facility: FTD

 

Cosigned by Chinwalla, F. DO on 08/03/2020 15:03.

Bureau of Prisons - FTD
Case 2:18-cr-00515-MCA Document 34-1 Filed 12/01/20 Page 23 of 50 PagelD: 305

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: BASRALIAN, GARY Reg#: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/27/2020 11:05 Provider: Orapello, Brian RN Unit: RO2

 

Nursing - Evaluation encounter performed at Health Services.
SUBJECTIVE:
COMPLAINT 1 Provider: Orapello, Brian RN

Chief Complaint: INFECTIOUS DISEASE
Subjective: | 72 yo male patient is being evaluated this AM for COVID-19. He is currently in isolation in unit
5851. Today he has no complaints.

 

 

 

Pain: No

OBJECTIVE:
Temperature:

Date ime Fahrenheit Celsius Location Provider

06/27/2020 15:09 FTD 98.2 36.8 Forehead Orapello, Brian RN
Pulse:

Date Time Rate Per Minute Location Rhythm Provider

06/27/2020 15:09 FTD 75 Via Machine Regular Orapello, Brian RN
Respirations:

Date Time Rate Per Minute Provider

06/27/2020 15:09 FTD 16 Orapello, Brian RN
Blood Pressure:

Date Time Value Location Position Cuff Size Provider

06/27/2020 15:09FTD 129/73 Left Arm Sitting Adult-regular Orapello, Brian RN
SaQ2:

Date Time Value(%) Air Provider

06/27/2020 15:09 FTD 94 Room Air Orapello, Brian RN
Exam:

General

Affect
Yes: Cooperative
Appearance
Yes: Alert and Oriented x 3
Pulmonary

Observation/Inspection
Yes: Within Normal Limits
Cardiovascular
Observation
Yes: Within Normal Limits
Gastrointestinal
General
Yes: Within Normal Limits

Generated 06/27/2020 15:11 by Orapello, Brian RN Bureau of Prisons - FTD Page 1 of 2
Case 2:18-cr-00515-MCA Document 34-1 Filed 12/01/20 Page 24 of 50 PagelD: 306

 

Inmate Name: BASRALIAN, GARY Reg #: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/27/2020 11:05 Provider: Orapello, Brian RN Unit: RO2

 

Exam:
Genitourinary
General
Yes: Within Normal Limits
ASSESSMENT:

Other
72 yo male patient is being evaluated this AM for COVID-19.

IM denies any covid-19 like symptoms and is asymptomatic at this time. He has no complaints today.

IM is isolated in unit 5851. IM aaox3 appears in no acute distress, facial symmetry noted, grasps equal, mucosa pink
and moist, respirations even and unlabored, denies SOB, denies diarrhea, voiding with no difficulty, skin intact and WNL.
Ambulatory with a steady gait around isolated housing unit. IM encouraged to stay well hydrated via oral intake and
continue activity as tolerated. PCPT/MD notified of assessment. Inmate will continue to be monitored by HSU staff.

Inmate was instructed to notify HSU staff if he develops symptoms.
PLAN:

Disposition:
Follow-up at Sick Call as Needed
Return Immediately if Condition Worsens

Patient Education Topics:

Date Initiated Format Handout/Topic Provider Qutcome

06/27/2020 Counseling Access to Care Orapello, Brian Verbalizes
Understanding

06/27/2020 Counseling Plan of Care Orapello, Brian Verbalizes

Understanding

Copay Required:No Cosign Required: Yes
Telephone/Verbal Order: Yes By: Chinwalla, F. DO
Telephone or Verbal order read back and verified.

Completed by Orapello, Brian RN on 06/27/2020 15:11
Requested to be cosigned by Chinwalla, F. DO.

Cosign documentation will be displayed on the following page.
Requested to be reviewed by Turner-Foster, Nicoletta MD/CD.
Review documentation will be displayed on the following page.

Generated 06/27/2020 15:11 by Orapello, Brian RN Bureau of Prisons - FTD Page 2 of 2
Case 2:18-cr-00515-MCA Document 34-1 Filed 12/01/20 Page 25 of 50 PagelD: 307

Bureau of Prisons
Health Services

 

Inmate Name: BASRALIAN, GARY
Date of Birth: 07/02/1947
Encounter Date: 06/27/2020 11:05

Cosign/Review
Reg #: 71610-050
Sex: M Race: WHITE
Provider: Orapello, Brian RN Facility: FTD

 

Cosigned by Chinwalla, F. DO on 06/27/2020 15:20.

Bureau of Prisons - FTD
Case 2:18-cr-00515-MCA Document 34-1 Filed 12/01/20 Page 26 of 50 PagelD: 308

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: BASRALIAN, GARY Reg# 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/26/2020 12:28 Provider: Orapelfo, Brian RN Unit: R02

 

Nursing - Evaluation encounter performed at Health Services.
SUBJECTIVE:
COMPLAINT 1 Provider: Orapello, Brian RN

Chief Complaint’ INFECTIOUS DISEASE
Subjective: 72 yo male patient is being evaluated this AM for COVID-19. He is currently in isolation in unit
5851. Today he has no complaints.

 

 

 

 

Pain: No
OBJECTIVE:
Temperature:
Date ~ Time Fahrenheit Celsius Location Provider
06/26/2020 12:27 FTD 97.9 36.6 Forehead Orapello, Brian RN
Pulse:
Date Time Rate Per Minute Location Rhythm Provider
06/26/2020 12:27 FTD 77 Via Machine Regular Orapello, Brian RN
Respirations:
Date Time Rate Per Minute Provider
06/26/2020 12:27 FTD 16 Orapello, Brian RN
Blood Pressure:
Bate Time Value Location Position Cuff Size Provider
06/26/2020 12:27 FTD 132/78 Left Arm Sitting Adult-regular Orapello, Brian RN
$aQ2:
Date Time Value(%) Air Provider
06/26/2020 12:27 FTD 97 Room Air Orapello, Brian RN
Exam:
General
Affect
Yes: Cooperative
Appearance
Yes: Alert and Oriented x 3
Eyes
General
Yes: PERRLA, Extraocular Movements Intact
Pulmonary

Observation/Inspection
Yes: Within Normal Limits
Cardiovascular
Observation
Yes: Within Normal Limits

Generated 06/26/2020 12:31 by Orapello, Brian RN Bureau of Prisons - FTD Page 1 of 2
Case 2:18-cr-00515-MCA Document 34-1 Filed 12/01/20 Page 27 of 50 PagelD: 309

 

Inmate Name: BASRALIAN, GARY

Reg#: 71610-050

 

Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/26/2020 12:28 Provider: Orapello, Brian RN Unit: RO2
Exam:
Gastrointestinal
General

Yes: Within Normal Limits

Genitourinary
General
Yes: Within Normal Limits

ASSESSMENT:
Other

72 yo male patient is being evaluated this AM for COVID-19.

IM denies any covid-19 like symptoms and is asymptomatic at this time. He has no complaints today.

IM is isolated in unit 5851. IM aaox3 appears in no acute distress, facial symmetry noted, grasps equal, mucosa pink
and moist, respirations even and unlabored, denies SOB, denies diarrhea, voiding with no difficulty, skin intact and WNL.
Ambulatory with a steady gait around isolated housing unit. IM encouraged to stay well hydrated via oral intake and
continue activity as tolerated. PCPT/MD notified of assessment. Inmate will continue to be monitored by HSU staff.

Inmate was instructed to notify HSU staff if he develops symptoms.

PLAN:

Disposition:
Follow-up at Sick Call as Needed
Return Immediately if Condition Worsens

Patient Education Topics:

Date Initiated Format n opic

06/26/2020 Counseling Access to Care

06/26/2020 Counseling Plan of Care
Copay Required: No Cosign Required: Yes

Telephone/Verbal Order: Yes By: Chinwalla, F. DO
Telephone or Verbal order read back and verified.

Completed by Orapello, Brian RN on 06/26/2020 12:31
Requested to be cosigned by Chinwalla, F. DO.

Cosign documentation will be displayed on the following page.
Requested to be reviewed by Turner-Foster, Nicoletta MD/CD.
Review documentation will be displayed on the following page.

Generated 06/26/2020 12:31 by Orapelio, Brian RN Bureau of Prisons - FTD

Provider
Orapello, Brian

Orapello, Brian

Outcome
Verbalizes
Understanding

Verbalizes
Understanding

Page 2 of 2
Case 2:18-cr-00515-MCA Document 34-1 Filed 12/01/20 Page 28 of 50 PagelD: 310

Bureau of Prisons
Health Services

 

Inmate Name: BASRALIAN, GARY
Date of Birth: 07/02/1947
Encounter Date: 06/26/2020 12:28

Cosign/Review
Reg #: 71610-050
Sex: M Race: WHITE
Provider. Orapello, Brian RN Facility: FTD

 

Cosigned by Chinwalla, F. DO on 06/27/2020 14:46.

Bureau of Prisons - FTD
Case 2:18-cr-00515-MCA Document 34-1 Filed 12/01/20 Page 29 of 50 PagelD: 311

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: BASRALIAN, GARY Reg # 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/25/2020 09:51 Provider. Hernandez, Jessica RN Unit: Ro2

 

Nursing - Evaluation encounter performed at Housing Unit.
SUBJECTIVE:
COMPLAINT 1 Provider. Hernandez, Jessica RN

Chief Complaint: No Complaint(s)
Subjective: Evaluation of isolated covid-19 IM

 

 

 

Pain: No
OBJECTIVE:
Temperature:
Date Time Fahrenheit Celsius Location Provider
06/25/2020 09:53 FTD 97.9 36.6 Hernandez, Jessica RN
Pulse:
Date Time Rate Per Minute Location Rhythm Provider
06/25/2020 09:53 FTD 71 Hernandez, Jessica RN
Respirations:
Date Time Rate Per Minute Provider
06/25/2020 09:53 FTD 18 Hernandez, Jessica RN
Blood Pressure:
Date Time Value Location Position Cuff Size Provider
06/25/2020 09:53 FTD 154/83 Hernandez, Jessica RN
$aQ2:
Date Time Value(%) Air Provider
06/25/2020 09:53 FTD 98 Room Air Hernandez, Jessica RN
Exam:
General
Appearance
Yes: Appears Well, Alert and Oriented x 3
Skin
General
Yes: Within Normal Limits, Dry, Skin Intact
Pulmonary
Observation/Inspection

Yes: Within Normal Limits
No: Respiratory Distress
ASSESSMENT:

No Significant Findings/No Apparent Distress

IM denies any covid-19 like symptoms at this time and remains asymptomatic. IM aaox4 appears in no acute distress,
denies headache, denies dizziness, mucosa pink and moist, respirations even and unlabored, denies chest pain, denies
cough, denies SOB, denies diarrhea, voiding with no difficulty, skin w/d. Ambulatory with a steady gait around isolated

Generated 06/25/2020 09:55 by Hernandez, Jessica RN Bureau of Prisons - FTD Page 1 of 2
Case 2:18-cr-00515-MCA Document 34-1 Filed 12/01/20 Page 30 of 50 PagelD: 312

 

Inmate Name: BASRALIAN, GARY Reg #: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/25/2020 09:51 Provider: Hernandez, Jessica RN Unit: Ra2

 

housing unit. IM encouraged to stay well hydrated via oral intake and continue activity as tolerated.
PLAN:
Disposition:
Follow-up at Sick Call as Needed

Return Immediately if Condition Worsens

Patient Education Topics:

D Initiat Format Handout/Topic Provider
06/25/2020 Counseling Access to Care Hernandez, Jessica
Copay Required: No Cosign Required: Yes

Telephone/Verbal Order: No

Completed by Hernandez, Jessica RN on 06/25/2020 09:55
Requested to be cosigned by Turner-Foster, Nicoletta MD/CD.

Cosign documentation will be displayed on the following page.

Qutcome
Verbalizes
Understanding

Generated 06/25/2020 09:55 by Hernandez, Jessica RN Bureau of Prisons - FTD Page 2 of 2
Case 2:18-cr-00515-MCA Document 34-1 Filed 12/01/20 Page 31 of 50 PagelD: 313

Bureau of Prisons
Health Services

Cosign/Review

 

Inmate Name: BASRALIAN, GARY
Date of Birth: 07/02/1947
Encounter Date: 06/25/2020 09:51

Reg #: 71610-050
Sex: M Race: WHITE
Provider: Hernandez, JessicaRN Facility: FID

 

Cosigned by Turner-Foster, Nicoletta MD/CD on 06/26/2020 18:22.

Bureau of Prisons - FTD
Case 2:18-cr-00515-MCA Document 34-1 Filed 12/01/20 Page 32 of 50 PagelD: 314

Bureau of Prisons
Health Services

Clinical Encounter - Administrative Note

 

 

Inmate Name: BASRALIAN, GARY Reg #: 71610-0506
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility. FTD
Note Date: 06/24/2020 13:16 Provider. Hernandez, JessicaRN = Unit: R02
Admin Note - Orders encounter performed at Health Services.
Administrative Notes:
ADMINISTRATIVE NOTE 14 Provider. Hernandez, Jessica RN
Covid Testing

New Laboratory Requests:

Details Frequency Due Date Priority

Lab Tests-C-COVID-19 Novel Coronavirus One Time 06/25/2020 00:00 Routine
Copay Required: No Cosign Required: Yes
Telephone/Verbal Order: No
Completed by Hernandez, Jessica RN on 06/24/2020 13:18
Requested to be cosigned by Turner-Foster, Nicoletta MD/CD.
Cosign documentation will be displayed on the following page.
Generated 06/24/2020 13:18 by Hernandez, Jessica RN Bureau of Prisons - FTD Page 7 of 1
Case 2:18-cr-00515-MCA Document 34-1 Filed 12/01/20 Page 33 of 50 PagelD: 315

Bureau of Prisons
Health Services

Cosign/Review

 

Inmate Name: BASRALIAN, GARY
Date of Birth: 07/02/1947
Encounter Date: 06/24/2020 13:16

Reg #: 7 1610-050
Sex: M Race: WHITE
Provider. Hernandez, Jessica RN Facility: FTD

 

Cosigned by Turner-Foster, Nicoletta MD/CD on 06/25/2020 17:43.

Bureau of Prisons - FTD
Case 2:18-cr-00515-MCA Document 34-1 Filed 12/01/20 Page 34 of 50 PagelD: 316

Bureau of Prisons
Health Services
Clinical Encounter

 

inmate Name: BASRALIAN, GARY Reg #: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/24/2020 10:04 Provider. Hernandez, Jessica RN Unit: RO2

 

Nursing - Evaluation encounter performed at Housing Unit.
SUBJECTIVE:
COMPLAINT 1 Provider: Hernandez, Jessica RN

Chief Complaint: No Complaint(s)
Subjective: Evaluation of isolated covid-19 IM

 

 

 

 

Pain: No

OBJECTIVE:
Temperature:

Date Time Fahre it Celsius Location Provider

06/24/2020 10:04 FTD 98.2 36.8 Hernandez, Jessica RN
Pulse:

Date Time Rate Per Minute Location Rhythm Provider

06/24/2020 10:04 FTD 63 Hernandez, Jessica RN
Respirations:

Date Time Rate Per Minute Provider

06/24/2020 10:04 FTD 18 Hernandez, Jessica RN
Blood Pressure:

Date Time Value Location Position Cuff Size Provider

06/24/2020 10:04 FTD 128/77 Hernandez, Jessica RN
$aO2:

Date Time Value(%) Air Provider

06/24/2020 10:04 FTD 96 Room Air Hernandez, Jessica RN
Exam:

General

Appearance
Yes: Appears Well, Alert and Oriented x 3
Skin
General
Yes: Within Normal Limits, Dry, Skin Intact
Pulmonary

Observation/Inspection
Yes: Within Normal Limits
Noe: Respiratory Distress

ASSESSMENT:

No Significant Findings/No Apparent Distress

IM denies any covid-19 like symptoms at this time and remains asymptomatic. IM aaox4 appears in no acute disiress,
denies headache, denies dizziness, mucosa pink and moist, respirations even and unlabored, denies chest pain, denies
cough, denies SOB, denies diarrhea, voiding with no difficulty, skin w/d. Ambulatory with a steady gait around isolated

Generated 06/24/2020 10:06 by Hernandez, Jessica RN Bureau of Prisons - FTD Page 1 of 2
Case 2:18-cr-00515-MCA Document 34-1 Filed 12/01/20 Page 35 of 50 PagelD: 317

 

Inmate Name: BASRALIAN, GARY Reg# 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/24/2020 10:04 Provider: Hernandez, Jessica RN Unit: Ro?

 

housing unit. IM encouraged to stay well hydrated via oral intake and continue activity as tolerated.

PLAN:

Disposition:
Follow-up at Sick Call as Needed
Return Immediately if Condition Worsens

Patient Education Topics:

Date Initiated Format Handout/Topic Provider
06/24/2020 Counseling Access to Care Hernandez, Jessica
Copay Required: No Cosign Required: Yes

Telephone/Verbal Order: No

Completed by Hernandez, Jessica RN on 06/24/2020 10:06
Requested to be cosigned by Turner-Foster, Nicoletta MD/CD.
Cosign documentation will be displayed on the following page.

Outcome

Verbalizes
Understanding

Generated 06/24/2020 10:06 by Hernandez, Jessica RN Bureau of Prisons - FTD Page 2 of 2
Case 2:18-cr-00515-MCA Document 34-1 Filed 12/01/20 Page 36 of 50 PagelD: 318

Bureau of Prisons
Health Services

Cosign/Review

 

Inmate Name: BASRALIAN, GARY
Date of Birth: 07/02/1947
Encounter Date: 06/24/2020 10:04

Reg #: 71610-050
Sex: M Race: WHITE
Provider. Hernandez, Jessica RN Facility: FTD

 

Cosigned by Turner-Foster, Nicoletta MD/CD on 06/25/2020 17:59.

Bureau of Prisons - FTD
Case 2:18-cr-00515-MCA Document 34-1 Filed 12/01/20 Page 37 of 50 PagelD: 319

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: BASRALIAN, GARY Reg#: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/23/2020 12:29 Provider: Pugliese, Nicole RN Unit: RO2

 

Nursing - Evaluation encounter performed at Housing Unit.
SUBJECTIVE:
COMPLAINT 14 Provider: Pugliese, Nicole RN

Chief Complaint: INFECTIOUS DISEASE
Subjective: Inmate BASRALIAN is a 72 yo male patient is being evaluated this AM for COVID-19. He is
currently in isolation in unit 5851,

 

 

 

 

 

Pain: No
OBJECTIVE:
Temperature:
Date Time Fahrenheit Celsius Location Provider
06/23/2020 12:29FTD 98.2 36.8 Forehead Pugliese, Nicole RN
Pulse:
Date Time Rate Per Minute Location Rhythm Provider
06/23/2020 12:29 FTD 60 Pugliese, Nicole RN
Respirations:
Date Time Rate Per Minute Provider
06/23/2020 12:29 FTD 16 Pugliese, Nicole RN
Blood Pressure:
Date Time Value Location Position Cuff Size Provider
06/23/2020 12:29FTD 129/76 Right Arm Sitting Pugliese, Nicole RN
$aQ2:
Date Time Value(%) Air Provider
06/23/2020 12:29FTD 99 Room Air Pugliese, Niccle RN
Exam:
General
Affect
Yes: Pleasant, Cooperative
Appearance
Yes: Alert and Oriented x 3
Skin
General
Yes: Within Normal Limits, Dry, Skin Intact
Mouth
General
Yes: Within Normal Limits
Pulmonary

Observation/Inspection
Yes: Within Normal Limits

Generated 06/23/2020 12:33 by Pugliese, Nicole RN Bureau of Prisons - FTD Page ‘of 2
Case 2:18-cr-00515-MCA Document 34-1 Filed 12/01/20 Page 38 of 50 PagelD: 320

 

 

Inmate Name: BASRALIAN, GARY Reg#: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/23/2020 12:29 Provider: Pugliese, Nicole RN Unit: RO2
Exam:
Cardiovascular
Observation

Yes: Within Normal Limits
Gastrointestinal
General
Yes: Within Normal Limits
No: Diarrhea, Vomiting

ASSESSMENT:

No Significant Findings/Ne Apparent Distress

This 72 yo male patient is being evaluated this AM for COVID-19.

IM is isolated in unit 5851. He ambulates with a steady gait. AAOx3. VS Stable. Skin pwd, He denies SOB, cough,
diarrhea, n/v. He is in no acute distress. Respirations are clear and unlabored. He has no neurological deficit. PERRLA.
Inmate denies any injury. Inmate specifically denies loss of consciousness, nausea, vomiting, unilateral weakness,
abdominal pain, headache, blurred vision, throat pain, and malaise. Inmate denies head, neck and back pain. Inmate
denies trauma. Inmate denies PREA questions. PCPT/MD notified of assessment. Inmate will continue to be monitored
by HSU staff. Inmate was instructed to notify HSU staff if symptoms worsen.

PLAN:

Disposition:
To be Evaluated by Provider

Patient Education Topics:

Date Initiated Format Handout/Topi¢ Provider Outcome
06/23/2020 Counseling Access to Care Pugliese, Nicole Verbalizes
Understanding
06/23/2020 Counseling Plan of Care Pugliese, Nicole Verbalizes
Understanding
Copay Required: No Cosign Required: Yes

Telephone/Verbal Order: No

Completed by Pugliese, Nicole RN on 06/23/2020 12:33
Requested to be cosigned by Chinwalla, F. DO.

Cosign documentation will be displayed on the following page.
Requested to be reviewed by Turner-Foster, Nicoletta MD/CD.
Review documentation will be displayed on the following page.

Generated 06/23/2020 12:33 by Pugliese, Nicole RN Bureau of Prisons - FTD Page 2 of 2
Case 2:18-cr-00515-MCA Document 34-1 Filed 12/01/20 Page 39 of 50 PagelD: 321

Bureau of Prisons
Health Services

 

Inmate Name: BASRALIAN, GARY
Date of Birth: 07/02/1947
Encounter Date: 06/23/2020 12:29

Cosign/Review
Reg #: 7 1610-050
Sex: M Race: WHITE
Provider: Pugliese, Nicole RN Facility: FTD

 

Cosigned by Chinwalla, F, DO on 06/23/2020 18:21.

Bureau of Prisons - FTD
Case 2:18-cr-00515-MCA Document 34-1 Filed 12/01/20 Page 40 of 50 PagelD: 322

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: BASRALIAN, GARY Reg# 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/22/2020 10:44 Provider: Pugliese, Nicole RN Unit: Ro2

 

Nursing - Evaluation encounter performed at Housing Unit.
SUBJECTIVE:
COMPLAINT 1 Provider: Pugliese, Nicole RN

Chief Complaint: INFECTIOUS DISEASE
Subjective. Inmate BASRALIAN is a 72 yo male patient is being evaluated this AM for COVID-19. He is
currently in isolation in unit 5851.

 

 

Pain: No
OBJECTIVE:
Temperature:
Date Time Fahrenheit Celsius Location Provider
06/22/2020 10:52 FTD 97.3 36.3 Pugliese, Nicole RN
Pulse:
Date Time Rate Per Minute Location Rhythm Provider
06/22/2020 10:52 FTD 64 Pugliese, Niccle RN
Respirations:
Date Time Rate Per Minute Provider
06/22/2020 10:52 FTD 16 Pugliese, Nicole RN
Blood Pressure:
Date Time Value Location Position Cuff Size Provider
06/22/2020 10:52FTD 123/77 Pugliese, Nicole RN
SaO2:
Date Time Value(%) Air Provider
06/22/2020 10:52 FTD 100 Room Air Pugliese, Nicole RN
Exam:
General
Affect
Yes: Pleasant, Cooperative
Appearance
Yes: Alert and Oriented x 3
Skin
General
Yes: Within Normal Limits, Dry, Skin Intact
Mouth
Mucosa
Yes: Within Normal Limits
Pulmonary

Observation/Inspection
Yes: Within Normal Limits

Generated 06/22/2020 10:56 by Pugliese, Nicole RN Bureau of Prisons - FTD Page 1 of 2
Case 2:18-cr-00515-MCA Document 34-1 Filed 12/01/20 Page 41 of 50 PagelD: 323

 

 

Inmate Name: BASRALIAN, GARY Reg#: 771610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/22/2020 10:44 Provider: Pugliese, Nicole RN Unit: R02
Exam:
Cardiovascular
Observation

Yes: Within Normal Limits
Gastrointestinal
General
Yes: Within Normal Limits
No: Diarrhea, Vomiting

ASSESSMENT:

No Significant Findings/No Apparent Distress

This 72 yo male patient is being evaluated this AM for COVID-19.

IM is isolated in unit 5851. He ambulates with a steady gait. AAOx3. VS Stable. Skin pwd, He denies SOB, cough,
diarrhea, n/v. He is in no acute distress. Respirations are clear and unlabored. He has no neurological deficit. PERRLA.
Inmate denies any injury. Inmate specifically denies loss of consciousness, nausea, vomiting, unilateral weakness,
abdominal pain, headache, blurred vision, throat pain, and malaise. Inmate denies head, neck and back pain. Inmate
denies trauma. Inmate denies PREA questions. PCPT/MD notified of assessment. Inmate will continue to be monitored
by HSU staff. Inmate was instructed to notify HSU staff if symptoms worsen.

PLAN:

Disposition:
To be Evaluated by Provider

Patient Education Topics:

Date Initiated Format Handout/Topic Provider Outcome
06/22/2020 Counseling Access to Care Pugliese, Nicole Verbalizes
Understanding
06/22/2020 Counseling Plan of Care Pugliese, Nicole Verbalizes
Understanding
Copay Required: No Cosign Required: Yes

Telephone/Verbal Order: No

Completed by Pugliese, Nicole RN on 06/22/2020 10:56
Requested to be cosigned by Chinwalla, F, DO.

Cosign documentation will be displayed on the following page.
Requested to be reviewed by Turner-Foster, Nicoletta MD/CD.
Review documentation will be displayed on the following page.

Generated 06/22/2020 10:56 by Pugliese, Nicole RN Bureau of Prisons - FTD Page 2 of 2
Case 2:18-cr-00515-MCA Document 34-1 Filed 12/01/20 Page 42 of 50 PagelD: 324

Inmate Name: BASRALIAN, GARY
Date of Birth: 07/02/1947
Encounter Date: 06/22/2020 10:44

Bureau of Prisons
Health Services

Cosign/Review

Reg #: 71610-050
Sex: M Race: WHITE
Provider: Pugliese, Nicole RN Facility: FTD

Cosigned by Chinwalla, F. DO on 06/22/2020 14:12.

Bureau of Prisons - FTD
Case 2:18-cr-00515-MCA Document 34-1 Filed 12/01/20 Page 43 of 50 PagelD: 325

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: BASRALIAN, GARY Reg#: 71610-050
Date of Birth: 07/02/1947 Sex: M_ Race: WHITE Facility: FTD
Encounter Date: 06/21/2020 41:45 Provider: Newbury, R. RN Unit: Ro2

 

Nursing - Evaluation encounter performed at Housing Unit.
SUBJECTIVE:
COMPLAINT 1 Provider: Newbury, R. RN

Chief Complaint: No Complaint(s)
Subjective: Evaluation performed on pt in the designated Covid isolation unit.

 

 

Pain: No

OBJECTIVE:
Temperature:

Date Time Fahrenheit Celsiug Location Provider

06/21/2020 10:06 FTD 97.9 36.6 Hernandez, Jessica RN
Pulse:

Date Time Rate Per Minute § Location Rhythm Provider

06/21/2020 10:06 FTD 62 Hernandez, Jessica RN
Respirations:

Date ime Rate Per Minute Provider

06/21/2020 10:06 FTD 18 Hernandez, Jessica RN
Blood Pressure:

Date Time Value Location Position Cuff Size Provider

06/21/2020 10:06 FFD 120/70 Hernandez, Jessica RN
SaQ2:

Date Time Value(%) Air Provider

06/21/2020 10:06 FTD 96 Room Air Hernandez, Jessica RN
Exam:

General

Affect
Yes: Pleasant
Pulmonary

Observation/Inspection
Yes: Within Normal Limits
Cardiovascular
Observation
Yes: Within Normal Limits

ASSESSMENT:
No Significant Findings/No Apparent Distress

Evaluation performed on pt in the designated Covid isolation unit.

Pt denies pain. Pt denies any respiratory complaints. Cough denied.

Pt was told to stay well hydrated, eat light meals and stay active as tolerated.
Pt was made aware of the procedure for accessing Health Services.

Generated 06/21/2020 11:48 by Newbury, R. RN Bureau of Prisons - FTD Page 1 of 2
Case 2:18-cr-00515-MCA

Document 34-1 Filed 12/01/20

Page 44 of 50 PagelD: 326

 

 

Inmate Name: BASRALIAN, GARY Reg#: 71610-050

Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD

Encounter Date: 06/21/2020 11:45 Provider. Newbury, R. RN Unit: R02

PLAN:

Disposition:
Follow-up at Sick Call as Needed

Patient Education Topics:
Date Initiated Format Han ic Provider Outcome
06/21/2020 Counseling Access to Care Newbury, R. Verbalizes

Understanding

06/21/2020 Counseling Plan of Care Newbury, R. Verbalizes

Copay Required: No

Telephone/Verbal Order: No

Cosign Required: Yes

Completed by Newbury, R. RN on 06/21/2020 11:48
Requested to be cosigned by Chinwalla, F. DO.
Cosign documentation will be displayed on the following page.

Generated 06/21/2020 11:48 by Newbury, R. RN

Bureau of Prisons - FTD

Understanding

Page 2 of 2
Case 2:18-cr-00515-MCA Document 34-1 Filed 12/01/20 Page 45 of 50 PagelD: 327

Bureau of Prisons
Health Services

 

Cosign/Review
Inmate Name: BASRALIAN, GARY Reg #: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE
Encounter Date: 06/21/2020 11:45 Provider: Newbury, R. RN Facility: FTD

 

Cosigned by Chinwalla, F. DO on 06/22/2020 13:51.

Bureau of Prisons - FTD
Case 2:18-cr-00515-MCA Document 34-1 Filed 12/01/20 Page 46 of 50 PagelD: 328

Bureau of Prisons
Health Services
Clinical Encounter

 

inmate Name: BASRALIAN, GARY

Reg #: 71610-050

 

 

Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/21/2020 10:05 Provider. Hernandez, Jessica RN Unit: Rd2
Nursing - Evaluation encounter performed at Housing Unit.
SUBJECTIVE:
COMPLAINT 1 Provider: Hernandez, Jessica RN
Chief Complaint: No Complaint(s)
Subjective: Evaluation of isolated covid-19 IM
Pain: No
OBJECTIVE:
Exam:
General
Appearance
Yes: Alert and Oriented x 3
ASSESSMENT:
No Significant Findings/No Apparent Distress
PLAN:
Disposition:
Follow-up at Sick Call as Needed
Return Immediately if Condition Worsens
Patient Education Topics:
Date Initiated Format Handout/Topic Provider Outcome
06/21/2020 Counseling Access to Care Hernandez, Jessica Verbalizes
Understanding
Copay Required: No Cosign Required: Yes
Telephone/Verbal Order: No
Completed by Hemandez, Jessica RN on 06/21/2020 16:21
Requested to be cosigned by Chinwalla, F. DO.
Casign documentation will be displayed on the following page.
Generated 06/21/2020 16:21 by Hernandez, Jessica RN Bureau of Prisons - FTD Page 1 of 1
Case 2:18-cr-00515-MCA Document 34-1 Filed 12/01/20 Page 47 of 50 PagelD: 329

Inmate Name: BASRALIAN, GARY
Date of Birth: 07/02/1947
Encounter Date: 06/21/2020 10:05

Bureau of Prisons
Health Services

Cosign/Review

Reg #: 71610-050
Sex: M Race: WHITE
Provider: Hernandez, JessicaRN Facility: FTD

Cosigned by Chinwalla, F. DO on 06/22/2020 14:15.

Bureau of Prisons - FTD
Case 2:18-cr-00515-MCA Document 34-1 Filed 12/01/20 Page 48 of 50 PagelD: 330

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: BASRALIAN, GARY Reg#: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/20/2020 11:00 Provider: Hernandez, Jessica RN Unit: R02

 

Nursing - Evaluation encounter performed at Housing Unit.
SUBJECTIVE:
COMPLAINT 1 Provider: Hernandez, Jessica RN

Chief Complaint: No Complaint(s)
Subjective: Evaluation of isolated covid-19 IM

 

 

 

 

Pain: No

OBJECTIVE:
Temperature:

Date | Time Fahrenheit Celsius Location Provider

06/20/2020 11:00 FTD 97.9 36.6 Hernandez, Jessica RN
Pulse:

Date Time Rate Per Mi Location Rhythm Provider

06/20/2020 11:00 FTD 62 Hernandez, Jessica RN
Respirations:

Date ime Rate Per Minute Provider

06/20/2020 11:00 FTD 18 Hernandez, Jessica RN
Blood Pressure:

Date Time Value Location Position Cuff Size Provider

06/20/2020 11:00 FTD 135/77 Hernandez, Jessica RN
$SaO2:

Date Time Value(%) Air Provider

06/20/2020 11:00 FTD 99 Room Air Hernandez, Jessica RN
Exam:

General

Appearance

Yes: Appears Well, Alert and Oriented x 3

ASSESSMENT:

No Significant Findings/No Apparent Distress

IM denies any covid-19 like symptoms at this time and remains asymptomatic. IM aaox4 appears in no acute distress,
denies headache, denies dizziness, mucosa pink and moist, respirations even and unlabored, denies chest pain, denies
cough, denies SOB, denies diarrhea, voiding with no difficulty, skin w/d. Ambulatory with a steady gait around isolated
housing unit. IM encouraged to stay well hydrated via oral intake and continue activity as tolerated.

PLAN:
Disposition:

Follow-up at Sick Call as Needed
Return Immediately if Condition Worsens

Generated 06/20/2020 11:02 by Hernandez, Jessica RN Bureau of Prisons - FTD Page 1 of 2
Case 2:18-cr-00515-MCA

Document 34-1 Filed 12/01/20 Page 49 of 50 PagelD: 331

 

Inmate Name: BASRALIAN, GARY
Date of Birth: 07/02/1947
Encounter Date: 06/20/2020 11:00

Patient Education Topics:

Reg #: 71610-050
Sex: M Race: WHITE Facility: FTD
Provider: Hernandez, Jessica RN Unit: Ro2

Date Initiated Format Handout/Topic Provider Outcome
06/20/2020 Counseling Access to Care Hernandez, Jessica Verbalizes
Understanding
Copay Required: No Cosign Required: Yes

Telephone/Verbal Order: No

Completed by Hernandez, Jessica RN on 06/20/2020 11:02
Requested to be cosigned by Turner-Foster, Nicoletta MD/CD.

Cosign documentation will be displayed on the following page.

Generated 06/20/2020 11:02 by Hernandez, Jessica RN Bureau of Prisons - FTD Page 2 of 2
Case 2:18-cr-00515-MCA Document 34-1 Filed 12/01/20 Page 50 of 50 PagelD: 332

Inmate Name: BASRALIAN, GARY
Date of Birth: 07/02/1947
Encounter Date: 06/20/2020 11:00

Bureau of Prisons
Health Services

Cosign/Review

Reg #: 71610-050
Sex: M Race: WHITE
Provider: Hernandez, JessicaRN Facility: FTD

Cosigned by Turner-Foster, Nicoletta MD/CD on 06/20/2020 19:42.

Bureau of Prisons - FTD
